UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7847



GERALD A. THOMAS, JR.,

                                             Petitioner - Appellant,

          versus

PRINCE WILLIAM-MANASSAS ADULT DETENTION CENTER,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-95-760-AM)


Submitted:   April 15, 1996                 Decided:   April 29, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Dismissed by unpublished per curiam opinion.


Gerald A. Thomas, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we deny a certificate of probable cause to ap-

peal and dismiss the appeal on the reasoning of the district court.
Thomas v. Prince William-Manassas Detention Ctr., No. CA-95-760-AM
(E.D. Va. Nov. 9, 1995). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2